Citation Nr: 0306189	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and 
Compromises
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
30 educational benefits in the amount of $1,484.12.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1969, and from January 1971 to August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) in Muskogee, Oklahoma, which denied 
the veteran's request for waiver of recovery of overpayment 
of Chapter 30 educational benefits in the amount of 
$1,484.12.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

In March 1999, the veteran submitted a request for waiver of 
recovery of a Chapter 30 educational benefits overpayment in 
the amount of $1,484.12.  The Committee determined that the 
veteran was not entitled to a waiver in a March 1999 decision 
and the veteran submitted a notice of disagreement.  A 
statement of the case was issued in May 1999, and the veteran 
submitted his substantive appeal later that month.  As such, 
the appeal was certified to the Board for consideration.  In 
March 2003, however, the veteran advised the Board that he 
had paid the overpayment and no longer wanted to pursue the 
appeal, effectively withdrawing his substantive appeal.

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal in March 2003.  Accordingly, there is no 
justiciable case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. Sections 7102, 7104, 7107 and 
38 C.F.R. Section 19.4.  Consequently, in the absence of any 
justiciable question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

